Citation Nr: 1625200	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-47 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder/arm disability.

2.  Entitlement to service connection for radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel





INTRODUCTION


The Veteran served on active duty from August 2001 to February 2002 and from January 2006 to April 2007.  He also had additional periods of active duty for training and National Guard service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board previously remanded this matter in July 2015, along with the issue of entitlement to service connection for a cervical spine disability.  In a November 2015 rating decision, the agency of original jurisdiction (AOJ) granted service connection for a cervical spine disability.  Thus, that matter is resolved and no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

Regarding the characterizations of the issues on appeal, the Board observes that the Veteran filed a service connection claim for left shoulder and arm symptoms.  In the course of developing this claim, VA examinations disclosed cervical radiculopathy and attributed the left shoulder complaints to radiculopathy of the left upper extremity due to a now service-connected cervical spine disability.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has rephrased the issues on appeal to account for the underlying disability accounting for the symptoms which the Veteran seeks to service connect.

The issue of service connection for a left shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





FINDING OF FACT

Radiculopathy of the left upper extremity is proximately due to the Veteran's service-connected cervical spine disability.



CONCLUSION OF LAW

The criteria for service connection for left upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left shoulder disorder.  He contends that he has a left shoulder disorder due to carrying a rucksack in service.  He also expressly relates his left shoulder symptoms to his cervical spine disability.  

The Veteran is service-connected for, inter alia, multiple sclerosis (MS), a cervical spine disability, and weakness, fatigue, and pain in the left upper extremity secondary to MS.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).

Here, the Veteran is competent to report left shoulder symptoms, including pain, stiffness, weakness, and numbness, all of which are in the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In fact, his complaints of left shoulder symptoms are deemed credible and consistent with the evidentiary record.  Indeed, the Veteran has been service connected for a left upper extremity disability.  

Additionally, the Veteran's left shoulder symptoms, including pain, have been medically attributed to his service-connected cervical spine disability.  A VA examiner opined in October 2015 and November 2015 that the Veteran's left shoulder symptoms are attributable to his cervical spine disability.  That opinion was based on physical examination of the Veteran and EMG testing that showed cervical radiculopathy.  The examiner is a physician who reviewed the Veteran's file and supported the conclusion with clinical findings and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  Thus, the medical opinion is afforded significant weight.

Furthermore, the opinion is consistent with the other evidence of record, including prior statements made by the Veteran and prior medical opinions.  For example, in an October 2008 statement, the Veteran stated that the left upper extremity pain may also be caused by a degeneration of discs in his neck and, in a December 2008 statement, he reported that, after examining his record, an Emergency Room (ER) doctor in October 2008 determined that the "pain in my upper left shoulder, neck, and left arm, was due to some damage in the neck area th[a]t showed up in one of my MRIs at the VA."  As for medical opinions, a VA examiner in February 2009 and March 2009 attributed the Veteran's symptoms to MS but further noted that the Veteran has multi-level degenerative disc disease of the cervical spine that could also contribute to neck and arm pain.  In the March 2009 addendum, the examiner noted that the opinion is speculation at this point, but recommended an EMG to assess for cervical radiculopathy.  

Based on the medical evidence of record, the Board finds that the Veteran's symptoms of radiating pain and numbness in the left shoulder are due to radiculopathy that is proximately due to service-connected cervical spine disability, and are part and parcel of the claim on appeal as the radiculopathy accounts for the Veteran's left shoulder symptoms for which he has sought to service connect.  Accordingly, service connection for radiculopathy of the left upper extremity is warranted.  See 38 C.F.R. § 3.310.  However, the Board points out that by granting service connection, the Board is not implying that additional compensation will be received, as the Veteran is already being compensated for left upper extremity symptoms of pain, weakness, and fatigue.

To the extent that the Veteran has a separately diagnosable left shoulder disability for which service connection may be warranted, that matter is addressed in the remand below.  


ORDER

Service connection for left upper extremity radiculopathy is granted.


REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the issue of service connection for a separate left shoulder disability.

Per the Board's instructions in its July 2015 remand, the Veteran was afforded a VA examination in October 2015 to determine whether his left shoulder disability is related to service.  The examiner found that the Veteran does not have a diagnosable left shoulder disability and, instead, attributed the left shoulder pain to the cervical spine disability.  However, the examiner did not provide a rationale for the opinion offered.  More specifically, the examiner did not address whether an October 2009 diagnosis of a left shoulder strain was related to service or whether that diagnosis was not warranted.  Thus, an addendum opinion is necessary.
 
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the October 2015 VA examination, if available, to obtain an addendum opinion.  If that examiner is not available, the file should be forwarded to another qualified examiner to obtain the opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  After review of the claims file, the examiner should respond to the following:

(a)  Please indicate all diagnosed left shoulder/arm disability entities.

(b)  As to each left shoulder/arm entity diagnosed, is it at least as likely as not (a 50 percent probability or greater) that such is related to his service?

In providing the foregoing opinion, the examiner should address the October 2009 diagnosis of left shoulder strain, to include whether that diagnosis was warranted at the time based upon the evidence of record.  The examiner must explain the rationale for any opinions given.  The explanation should include discussion of the lay statements of record.
 
2.  After the above development is complete and any other development that may be warranted, readjudicate the claim for service connection for a left shoulder/arm disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


